UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 03-1184



In Re:   GOFF BUILDING, LLC,

                                                               Debtor.



JERRY A. BERARDI; BETTY J. BERARDI,

                                              Plaintiffs - Appellants,

           and


GOFF BUILDING, LLC,

                                                            Plaintiff,

           versus


NORWEST BANK, MINNESOTA, NA, Assignee of
Merrill Lynch Credit Corporation; AMERESCO
MANAGEMENT, INCORPORATED; ROBERT W. DINSMORE,
substitute trustee,

                                              Defendants - Appellees,

           and


UNITED STATES BANKRUPTCY        COURT,   Northern
District of West Virginia,

                                         Party in Interest - Appellee.
Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Frederick P. Stamp, Jr.,
District Judge. (CA-02-50-1, BK-99-12207, AP-00-1195)


Submitted:   July 31, 2003               Decided:   August 25, 2003


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brent E. Beveridge, BEVERIDGE LAW OFFICES, Fairmont, West Virginia,
for Appellants. Julia A. Chincheck, Eric L. Calvert, BOWLES, RICE,
MCDAVID, GRAFF & LOVE, P.L.L.C., Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Jerry A. Berardi and Betty J. Berardi appeal from the district

court’s order affirming the bankruptcy court’s orders denying their

motion to remand their case back to the state court and denying

their motion for leave to amend their complaint.   We have reviewed

the parties’ briefs, the joint appendix and supplement to the joint

appendix, and the lower courts’ opinions and find no abuse of

discretion and no reversible error. Accordingly, we affirm for the

reasons stated by the district court.     Berardi v. Norwest Bank

Minn., NA, Nos. CA-2-50-1; BK-99-12207; AP-00-1195 (N.D.W Va. Jan.

23, 2003).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                 3